Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 1 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 2 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 3 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 4 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 5 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 6 of 7
Case 17-21115-tnw   Doc   Filed 07/12/19 Entered 07/12/19 13:47:38   Desc Main
                           Document     Page 7 of 7
